Title: From George Washington to William Greene, 12 March 1781
From: Washington, George
To: Greene, William


                  
                     Sir,
                     Newport 12th Mar. 1781
                  
                  I have been honored with your Excellency’s polite favr of the 8th—It would have given me singular pleasure had circumstances admitted of my making a visit to Providence upon my return to the Army, but the very interesting intelligence which we may now daily expect from the Southward make it necessary for me to return by the Route in which the chain of Expresses are Stationed; lest I should miss the dispatches which they may bring.
                  His Excellency the Count De Rochambeau informs me that there are some heavy Cannon at Providence which do not appear to be of any great use there, but would be of particular service to him, in the defence of this Post, he being obliged to strip a Frigate of her Guns and to mount some of his heavy field artillery for want of the number required for the works—When it is considered that this place effectually covers Providence, I flatter myself your Excellency will find no difficulty with the Legislature in granting the Counts request, should you not have the power yourself to lend the Guns in question.
                  The detachment which I a little time ago made from the Troops in the vicinity of West-point obliged me to call upon the neighbouring States to send in the Recruits which were raised.  I directed my order to Lt Colo. Olney for Men of Rhode Island, and I have not the least doubt of that Gentlemns punctuality in the execution of it so far as respects the men who have been delivered to him; but I must entreat your Excellency’s exertions to procure the deficiency of your quota, if any yet remain, that they may arrive at the Army time enough to the receive the necessary discipline before they are carried into Service.  I have the honor to be With great respt & Estm Yr Excellys most Obt Servt
                  
                     Go: Washington
                  
                  
                     P.S.  Since writing the foregoing letter, I have, for particular reasons determined to return by the way of Providence; and shall set out in the morning for that place.
                  
                  
                     G. W—n
                  
               